Citation Nr: 0000361	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-22 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
benefits of $2,712.67.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to November 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 decision by the VA Regional Office 
(RO) Committee on Waiver and Compromises (Committee) in 
Houston, Texas, which denied the veteran's request for waiver 
of an overpayment.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

3. The veteran's fault in creating the overpayment outweighs 
any fault that may be attributed to VA.

4. Waiver of overpayment would result in unfair enrichment to 
the veteran.

5. Recovery of the overpayment would not deprive the veteran 
or his dependents of basic necessities.

6. Denial of waiver would not defeat the purpose of the award 
of VA benefits.

7. There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
on the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of $2,712.67 would not be 
contrary to the standards of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was discharged from service in 
November 1991 after a Physical Evaluation Board recommended 
his permanent retirement due to diabetes mellitus.  The RO 
issued a decision for vocational rehabilitation purposes in 
November 1971 which granted service connection for diabetes 
mellitus, evaluated as "20 percent or more" disabling.  

In December 1992, the RO notified the veteran that the 20 
percent evaluation for diabetes mellitus was continued, and 
that service connection had been granted for diabetic 
peripheral neuropathy of the right upper extremity, evaluated 
as 20 percent disabling; diabetic peripheral neuropathy of 
the right lower extremity, evaluated as 10 percent disabling; 
nephritis with hypertension, evaluated as 10 percent 
disabling; and peptic ulcer disease, evaluated as 10 percent 
disabling.  A combined disability rating of 50 percent was 
established, effective December 1, 1991.  

The veteran applied for vocational rehabilitation benefits in 
November 1991.  In March 1993 he was approved for training at 
ITT Technical Institute (ITT).  By a letter dated in April 
1992 the RO informed the veteran of an award of vocational 
rehabilitation subsistence allowance in the amount of $626 
per month beginning March 6, 1992, and ending March 6, 1994, 
based on full-time training with a course load of 22 hours.  
By this letter the RO informed the veteran that he was 
responsible for ensuring that this action is based on correct 
information, and that if he dropped a course he must tell the 
RO immediately.  He was informed that if he did not notify 
the RO immediately when he dropped a course he may have to 
repay any overpayment created in his account based on a later 
adjustment of his award.  

The RO received VA Form 22-1999b (Notice of Change in Student 
Status), dated in January 1993, which indicated that the 
veteran was terminated from his vocational rehabilitation 
training because he had violated the attendance policy under 
non-mitigating circumstances.  

As reflected in a Special Report of Training, the veteran 
participated in an annual VA review in February 1993.  It was 
noted during the review that the veteran acknowledged he had 
"spent the extra checks and now has an overpayment."  
Consequently, the RO informed the veteran in February 1993 
that his vocational rehabilitation award had been stopped, 
effective October 21, 1992.  He was also informed that an 
overpayment of $2,712.67 had been created because he 
continued to accept vocational rehabilitation benefits after 
he stopped attending the training at ITT.  

The RO received the veteran's request for waiver of the 
overpayment in April 1993.  In his request, the veteran 
reported that he was hospitalized for 18 days after he went 
into a diabetic coma in August 1992.  He stated that two 
weeks after his hospitalization, his daughter, eight years 
old at the time and suffering from leukemia, had been 
hospitalized in critical condition.  The veteran stated that 
he tried desperately to stay in school, but that his 
attendance and grades dropped severely as a result of the 
stress placed on him and his family.  The veteran reported 
that he had seven other children who required his support and 
presence more than he needed school.  He also reported that 
the spoke with his instructors at school, who told him that 
they would contact VA for him and "it would all be taken 
care of."  He stated that he "seriously did not give it 
another thought."  The veteran also alleged that he 
contacted VA to report that he was still receiving vocational 
rehabilitation checks, and that VA personnel responded that 
"it would all work itself out since I had every intention of 
continuing my education when things settled down."  The 
veteran stated that his finances were completely depleted due 
to medical bills and the cost of travel to and from the 
hospital.  He stated that "[i]f a waiver is not OK'd I don't 
know how to tell you that we will repay this debt.  Of course 
we will try but the money is quite scarce at this point."

The RO received a completed Financial Status Report (FSR) 
from the veteran in May 1993.  He reported that he and his 
spouse had a combined monthly income of $3,565.24, with 
monthly expenses of approximately $2,643.  He reported that 
he was married and that he and his spouse cared for eight 
children between the ages of three and ten.  He reported 
assets with an approximate value of $13,000.

The Committee issued a June 1993 decision which held that no 
fraud, misrepresentation of material fact, or bad faith on 
the part of the veteran was shown.  The Committee recognized 
that the facts surrounding the termination of the veteran's 
training were regrettable, as was any erroneous information 
he may have received from VA.  The Committee held that the 
veteran was at fault in the creation of the overpayment, and 
found that he would be unjustly enriched if recovery of the 
overpayment was waived.  In reviewing the evidence, the 
Committee found that the veteran knew or should have 
reasonably known that he was no longer taking classes; that 
he should have returned the educational checks he received 
from VA; and that he was unjustly enriched when he negotiated 
the monthly checks.  

In the June 1993 notice of disagreement to the Committee's 
decision, the veteran reported again that ITT personnel had 
told him they would work with him to keep his enrollment 
status current, and that ITT personnel "would handle 
everything."  He noted that after his daughter's medical 
condition became more serious, he was advised to discontinue 
his education and restart at a later date.  He stated that he 
intended to continue his training after his daughter's health 
improved, but when she did not get better, he decided not to 
return to training.  He reported that he contacted ITT 
personnel to inform them of his decision not to return, and 
was told that ITT had "taken care of everything for me."  
He stated that he had also contacted VA concerning the checks 
and was told that VA "would take care of it."  The veteran 
reported that he could not pay back the $2,712.67 debt to VA, 
but that "[i]f you want $5.00 or $10.00 monthly then maybe 
we can do that . . . ."  The veteran opined that ITT was 
responsible for creating the debt because ITT "gave me wrong 
advise [sic] and didn't follow through on their statements."

In September 1993, the RO contacted the veteran in writing 
and requested an updated FSR.  The RO also requested 
information verifying the dates of the veteran's 
hospitalization, noting that although the veteran reported 
that he was hospitalized in August 1992, the record indicated 
that he was in training from March 1992 to October 1992.  The 
claims file reflects that the veteran did not respond to the 
RO's September 1993 requests.

The veteran petitioned for bankruptcy in September 1993.  
United States Bankruptcy Court documents are of record which 
reflect that the veteran's debts were discharged by said 
court in March 1994.  VA informed the veteran that the debt 
created by the vocational rehabilitation overpayment was not 
discharged, as such an overpayment was excepted from 
discharge under section 727 of the Bankruptcy Code.

The veteran applied for increased compensation based on 
unemployability in September 1994.  Finding that the medical 
evidence of record established that the veteran's diabetic 
neuropathy rendered him unable to secure or maintain substan-
tially gainful employment, the RO granted a total rating 
based on individual unemployability in December 1994.  The 
veteran was informed that his disability compensation was 
amended and that he would be entitled to $1,823 monthly, 
effective January 1, 1995.

In April 1995, the RO mailed the veteran a second FSR, and 
requested that he complete and return the same along with an 
explanation of why he continued to accept his vocational 
rehabilitation checks after he stopped attending his 
training.  The record reflects that the veteran did not 
respond to that request.

In July 1995, the RO informed the veteran that his former 
spouse had requested apportionment of the veteran's 
disability compensation on behalf the three children of whom 
she had custody.  The RO wrote the veteran and asked that he 
submit VA Form 21-4138 and list his dependents; his average 
monthly income; average monthly expenses; along with his 
assets, debts, and monthly living expenses.

The veteran completed and returned VA Form 21-4138 in August 
1995, wherein the veteran reported monthly income of 
$1,034.67, excluding VA benefits.  The only asset listed was 
$5.00 in a savings account.  Expenses of approximately $1,793 
were listed.  The veteran reported that his income less his 
expenses left him with approximately $179.33 a month of 
discretionary income.

In September 1995, the RO informed the veteran that his 
disability compensation was amended to reflect a monthly 
payment rate of $2,161, effective August 1995.

In March 1997, the veteran submitted a second VA Form 21-4138 
pursuant to the RO's request that he update the list of his 
average monthly income and expenses, his dependents, assets, 
debts, and living expenses.  The veteran reported that he had 
been supporting five dependents, and had a monthly income of 
$722 (not including VA benefits).  He listed his assets as a 
house valued at $87,000, and a van worth $8,875.  He reported 
that he his average monthly expenditures of VA benefits to 
his children was $180.  A list of monthly expenses totaled 
$2,513, and included costs for food, payments toward the 
house and van, vehicle and life insurance, payment toward a 
credit card debt, a security system, water and utility 
payments, and a church tithe.

In a Special Apportionment Decision dated in July 1997, the 
RO calculated that the veteran's total monthly income was 
$3,011 when his stated monthly income of $722 was combined 
with his monthly VA benefits (less an apportionment of $180).  
His monthly expenses were noted as $2,483.  The veteran's 
income was noted to exceed his expenses by $528, and thus the 
RO held that an increase in the apportionment from $180 to 
$300 ($100 per child) per month would not represent an undue 
hardship on the veteran.

The RO sent another FSR to the veteran in April 1999, and 
requested that he complete and return the form within 15 
days.  He was notified that his disclosure was voluntary, but 
that any decisions on his claim would be made based on the 
available evidence of record if the information was not 
furnished.  The record indicates that the veteran has not 
responded to that request.


Legal Criteria and Analysis.  Initially, the Board finds that 
the veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is not inherently implausible.  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed and that the data on file is 
sufficient for the Board to render a fair and equitable 
determination of the issue at hand.

In regard to the evidentiary development of the instant 
claim, the Board notes that in Wood v. Derwinski, 1 Vet. App. 
190 (1991), the Court stated that the duty to assist is not 
always a one-way street, and if a claimant wishes help, he or 
she cannot passively wait for it in those circumstances where 
he or she may or should have information that is essential in 
obtaining evidence.  As the record reflects, the veteran was 
afforded several opportunities, most recently in April 1999, 
to update financial and other pertinent information which 
would be reviewed in his case.  Nevertheless, the evidence 
indicates that he failed to comply with the RO's request, and 
to date has not provided VA with the information sought other 
than the VA Forms 21-4138 pertaining to his former spouse's 
apportionment claim.  Therefore, since the appellant has not 
provided complete, current financial information specific to 
his waiver request, and as this information cannot be 
obtained without his assistance, the Board concludes that no 
further assistance is necessary to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).

Overpayment created by retroactive discontinuance of an award 
is subject to recovery if recovery is not waived.  VA law and 
regulations preclude waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  
The record reflects that the Committee has resolved this 
question in favor of the veteran, finding, in essence, that 
his actions did not represent the intentional behavior to 
obtain government benefits to which he was not entitled, 
which is necessary for a finding of fraud, misrepresentation, 
or bad faith.  The Board concurs with this finding of the 
Committee.

Because it has been determined that there was no willful 
intention on the part of the veteran to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of an overpayment that has been assessed against 
him, the Board's review is limited to the issue of whether 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2. Balancing of faults.  Weighing fault of debtor against VA 
fault.

3. Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Court has held that the Board must provide a complete 
analysis of the six regulatory elements of "equity and good 
conscience," including sufficient reasons or bases for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to 
assist the claimant in fairly presenting an appeal to the 
Board, the RO must also consider all the criteria under 38 
C.F.R. § 1.965 and explain to a claimant the reasons why each 
element is not relevant or does not support the request for 
waiver of recovery of the debt.

In the instant case, the Board concurs with the Committee 
that the veteran was at fault in the creation of the instant 
debt.  When the veteran was awarded vocational rehabilitation 
subsistence allowance in April 1992 he was informed that he 
needed to immediately report any change in his enrollment 
status and that failure to do so could result in an 
overpayment that he would have to repay.

The Board also finds that the evidence of record does not 
support the veteran's contention that payment of the 
remaining $2,712.67 debt would cause undue financial 
hardship.  As noted above, in the most recent financial 
information available, the veteran provided information which 
reflects that his average monthly expenses are $2,483.  After 
deducting the monthly expenses from his monthly income of 
$3,011, the veteran was left with $528 of discretionary 
income.  The increase in the apportionment from $180 to $300 
per month will have reduced the discretionary income to about 
$400 per month.  Consequently, the Board finds that payment 
of the VA debt in reasonable monthly installments would not 
deprive the veteran of basic necessities.  See 38 C.F.R. § 
1.917 (1999).  The Board concurs with the RO that the 
circumstances surrounding the veteran's termination of his 
vocational rehabilitation training are indeed regrettable.  
However, the Board also concurs with the RO that, based on 
all the evidence of record, it cannot be found that the 
veteran spent the rehabilitation benefit checks he received 
after terminating his training in the belief that he was 
entitled to the same.  This is especially true considering 
the veteran's own acknowledgment, as reflected in the 
February 1993 Special Report of Training, that he spent the 
extra benefit checks and thereby created an overpayment.  

Thus, the Board concurs with the RO that the veteran was at 
fault in the creation of the debt, and that the evidence does 
not show that recovery of the indebtedness would deprive the 
veteran of basic necessities.  In this regard, the Board 
notes that once the necessary living expenses have been met, 
the debtor will be expected to accord a government debt the 
same regard given any other debt.  See Stone v. Derwinski, 
2 Vet. App. 56, 58 (1992).

The Board also concludes that failure by the veteran to make 
restitution would result in unjust enrichment.  As is evident 
from the above, the veteran received VA payments to which he 
had no legal entitlement.

Additionally, the Board holds that the evidence does not 
indicate that recovering the compensation overpayment would 
in any way defeat the purpose of the laws and regulations 
providing for vocational rehabilitation benefits or 
disability compensation, nor does the evidence show that the 
veteran relied upon VA to his detriment.  Therefore, neither 
of these principles are applicable to the instant case.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence shows that recovery of the 
indebtedness would not be against the standards of equity and 
good conscience.  Accordingly, the veteran's request for a 
waiver of recovery of the overpayment of VA vocational 
rehabilitation benefits in the amount of $2,712.67 must be 
denied.


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
vocational rehabilitation benefits in the amount of $2,712.67 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

